Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 21, 2022

                                       No. 04-22-00689-CR

                                    Calvin Pierre HOPKINS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR10972
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

       Appellant’s brief was due on December 14, 2022. To date, no brief or motion for
extension of time to file the brief has been filed.
        We order Appellant’s counsel Patrick B. Montgomery to file a motion for extension of
time, a motion to dismiss, or the brief within TEN DAYS of the date of this order.
       If no brief or motion is filed by that date, we will ABATE this appeal to the trial court for
an abandonment hearing without further notice. See TEX. R. APP. P. 38.8(b)(2).
       Appellant’s counsel is cautioned that, to protect Appellant’s rights, this court may initiate
proceedings under Rule 38. See id. R. 38.8(b)(4).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court